AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the_
                                                     Eastern District of Washington                        FILED IN THE
                                                                                                       U.S. DISTRICT COURT
                                                                                                 EASTERN DISTRICT OF WASHINGTON
                        LORRAINE W.,

                                                                     )                            Sep 27, 2019
                             Plaintiff                               )                                 SEAN F. MCAVOY, CLERK

                                v.                                   )       Civil Action No. 1:18-CV-03223-LRS
               COMMISSIONER OF SOCIAL                                )
                     SECURITY,                                       )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion For Summary Judgment (ECF No. 14) is GRANTED.
’
              Defendant’s Motion For Summary Judgment (ECF No. 18) is DENIED.
              The Commissioner's decision is REVERSED. Pursuant to sentence four of 42 U.S.C. §405(g) and § 1383(c)(3), this
              matter is REMANDED to the Commissioner.
              Judgment is entered for the Plaintiff.

This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                        LONNY R. SUKO                                        on a motion for
      summary judgment.


Date: 9/27/2017                                                            CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Tonia Ramirez
                                                                                          (By) Deputy Clerk

                                                                            Tonia Ramirez
